229 Ind. 545 (1951)
99 N.E.2d 426
CASEY
v.
MURRAY, JUDGE.
No. O-196.
Supreme Court of Indiana.
Filed June 20, 1951.
Grant F. Casey, pro se.
PER CURIAM.
This is an original action whereby petitioner seeks an alternative writ of mandamus to compel the respondent to hear and determine an alleged petition for writ of error coram nobis filed by the relator in the trial court. Since the action is not brought in the name of the State of Indiana on the relation of the petitioner, the issuance of the alternative writ is denied upon the authority of Meek v. Baker (1951), 229 Ind. 543, 99 N.E.2d 426, decided this date.
NOTE.  Reported in 99 N.E.2d 426.